Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 67, 69 and 70 objected to because of the following informalities: 
Claim 67 lines 8-10 should be removed since it is a direct copy of lines 5-7. 
Claim 69 line 1 “according to claim 68” should read “according to claim 67” since claim 68 is canceled. 
Claim 70 line 1 “according to claim 68” should read “according to claim 67” since claim 68 is canceled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 67 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 65-67, 69-70 and 72 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chew et al. U.S. Publication No. (20170020730). 
Regarding Claim 65, Chew discloses a method of reducing intraocular pressure (Paragraph [0007] lines 7-9) comprising:
a) Securing a treatment device to an eye (Paragraph [0040] lines 1-6; sewing the plate with sutures), the treatment device comprising a plate (Figure 3B #4) structure comprising
an uppermost surface opposite a lowermost surface (See figure 1B below);

    PNG
    media_image1.png
    328
    404
    media_image1.png
    Greyscale

a plurality of open channels (Figure 3B #10) formed into the lower most surface;
Wherein the plate structure has a height ranging from about 5 μm to about 20 μm (Paragraph [0083], 1.0mm or less) as measured by the distance between the uppermost surface and the lowermost surf ace of the plate structure.
Regarding Claim 66, Chew discloses wherein the treatment device is secured onto sclera of the eye (Paragraph [0040] lines 5-6).
Regarding Claim 67, Chew discloses wherein after step a) the treatment device is located at an implant position in the eye such that at least a portion of the first major exposed surface of the plate structure faces the conjunctiva of the eye (Paragraph [0040] lines 3-6) and at least a portion of the second major exposed surface of the plate structure faces the sclera of the eye (Paragraph [0040] lines 5-6);
wherein at least one of the first major exposed surface or the second major exposed surface of the plate structure comprises a fluid pathway that provides fluid communication (Paragraph [0064]) between the anterior chamber  (Paragraph [0070]) of the eye and the implant position;
Regarding Claim 69, Chew discloses wherein the fluid pathway comprises an open channel (Figure 2F #10, upper surface) formed by a first topography present on at least one of the upper surface or lower surface of the treatment device.
Regarding Claim 70, Chew discloses wherein aqueous humor flows along the fluid pathway, thereby reducing intraocular pressure within the eye (Paragraph [0059] lines 2-3, Paragraph [0070]).
Regarding Claim 72, discloses wherein after step a), at least a portion of the treatment device is located (Paragraph [0070] placement in the anterior chamber would put the device between the two adjacent eye muscles) between two adjacent eye muscles; wherein at least a portion of the treatment device is located between the lateral rectus muscle and the superior rectus muscle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MIHRET TAFESSE/Examiner, Art Unit 3774        
                                                                                                                                                                                                

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774